DETAILED ACTION
Response to Arguments
Applicant's arguments filed 16 MAR 22 (and again 13 MAY 22) have been fully considered but they are not completely persuasive.
With respect to the assertion that “claims 2, 8, and 20 have been amended to point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2, 8, and 20 are now in proper form for allowance, and to overcome the rejection(s) under 35 U.S.C. 112(b),” the examiner must respectfully disagree.  Beyond removal of stray periods therein, no amendments to the claims have been made.  Nor does Applicant offer argument(s) as to how the rejection(s) under 35 U.S.C. 112(b) must fail.  Thus, the rejection(s) under 35 U.S.C. 112(b) must stand.
Note that the numbering of claims in the Remarks is incorrect and thus unclear.  That is, Applicant asserts that “claims 1-3, 7-10, 11-18, and 21-31, are now allowable.”  However, the currently pending claims are 1-2, 4-8, and 10-32.
Claim Objections
Claim 22 is objected to because of the following informalities: lines 3-15 should be underlined.  See below.
Claim 32 is objected to because of the following informalities: “-- " preceding “32.”, “(Newly Added),” any underlined and/or stricken-through language, and, the period “.” at the end of line 14 are improper.
Per MPEP 714(II)(C), “Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered)” (emphasis added), subsection (A), and, “Only claims of the status "currently amended" or "withdrawn" will include markings.  Any claims added by amendment must be indicated as "new" and the text of the claim must not be underlined,” id., at subsection (B).  Because claim 32 is purported to be "new," and thus not "currently amended" or "withdrawn," any such markings therein are improper.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 8, 20, and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 8, and 20 recite the limitations: the target that is easiest to hit; the target that is most threatening; and the target that is lethal.  See previous office action for detailed explanations as to why these are considered ambiguous.
Claim 32 recites the limitation “sensing which of up to a plurality of targets are within firing range of the automated weapon system” in lines 4-5 and “sensing utilizing a neural network for tracking which of up to a plurality of targets are within firing range of the automated weapon system” 15-16.  At least because “a plurality of targets…” is previously recited, such should be preceded by --the-- or --said--.  However, the otherwise indistinguishable recitations are ambiguous as to whether the latter is other/more sensing with respect to that of the former.  Applicant does not appear to disclose multiple sensing steps, at least in respect to a plurality of targets.  Thus, clarification is required.
Claim 21 is rejected under 35 U.S.C. 112(d) as being in improper dependent form.
Owing to the metes and bounds of such being amended into claim 19, claim 21 fails to further limit the subject matter of a previous claim.
Allowable Subject Matter
1, 4-7, 10-19, and 22-31 are allowable.
Claims 2, 8, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new or maintained ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
7-Jul-22